IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

CHARLES HORNE,                         NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-4442

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed February 1, 2017.

Petition for Belated Appeal -- Original Jurisdiction.

Charles Horne, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED. See Fla. R. App. P. 9.141(c)(5)(A).

LEWIS, BILBREY, and WINOKUR, JJ., CONCUR.